Luke, J.
In this case the director-general of railroads was sued for loss of freight alleged to have been occasioned by negligence of his agents and servants in its transportation. The director-general in his answer denied liability, and set up-reasons *90why judgment should not be rendered against him. The jury returned a verdict in behalf of the plaintiff for an amount less than that sued for. The' defendant excepted to the overruling of certain demurrers, and the overruling of a motion for new trial, alleging error in the charge-cf the court in stating the contentions of the defendant, and in other instructions to the jury, and that the verdict was without evidence to support it.
No harmful error is shown in the overruling of the demurrers; nor is error shown in the excerpts from the charge complained of, when the charge of the court is read in its entirety and as adjusted to the evidence adduced upon the trial. The contentions of the defendant were given as fairly and as fully as the court should have given them, without specific request for more particular instructions upon such contentions. Upon a careful examination of the contract of shipment, together with the itemized list and description of the property shipped, and the rest of the evidence, this court cannot say that the evidence did not authorize the verdict. The verdict has the approval of the trial judge, and for no reason assigned was it error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.